DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1, 9, and 21-23 are objected to because of the following informalities:  claims 1, 9, and 21 each recite “A method performed by base station apparatus ...” in line 1, rather than “A method performed by a base station apparatus ...”.  Claims 22 and 23 each recite “A method performed by user equipment (UE) ...” in line 1, rather than “A method performed by a user equipment (UE) ...”, and each also recite “receiving, from base station apparatus” in line 4, rather than “receiving, from a base station apparatus”.
		Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-3, 15, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al., U.S. Patent Application Publication 2014/0287726 (hereinafter Jang).
		Regarding claim 1, Jang discloses a method performed by a base station apparatus in a communication system comprising a plurality of cells where a respective physical cell identifier (PCI) is associated with each of the cells (disclosed is a method performed by an eNB in a communication system having a plurality of cells with respective PCIs, according to [0082]-[0091], Fig. 8), the method comprising: 
		transmitting, to a user equipment (UE), a measurement configuration for configuring that UE to carry out measurements of signals transmitted in each of a plurality of neighbour cells and to transmit a measurement report comprising at least one result of a configured measurement for at least one neighbour cell of said plurality of neighbour cells (the eNB transmits an RRC measurement configuration to a UE, said RRC measurement configuration comprising a measurement configuration that causes said UE to measure neighbor cells and to transmit a measurement report that comprises measurement results, according to [0085]-[0086], Fig. 8 [steps 811 and 813]); 
		receiving the measurement report transmitted by the UE, based on said measurement configuration, and comprising the at least one result of a configured measurement, wherein the measurement report further includes, for each of at least a subset of the at least one neighbour cell to which the at least one measurement result relates, a respective unique cell identifier together with the corresponding at least one measurement (the eNB receives the measurement report from the UE, said measurement report comprising Physical Cell Identities (PCIs) of the measured neighbor cells and associated measurement results, according to [0086], Fig. 8 [step 813]); and 
		identifying, based on at least one unique cell identifier received in the measurement report, a corresponding neighbour cell, from among said plurality of cells, for triggering a corresponding communication procedure involving the UE and the identified neighbour cell (based on the received measurement report, the eNB decides whether to hand over the UE to another eNB, according to [0087], Fig. 8 [step 815]).
	Regarding claim 22, Jang discloses a method performed by a user equipment (UE) in a communication system comprising a plurality of cells where a respective physical cell identifier (PCI) is associated with each of the cells (disclosed is a method performed by a UE in a communication system having a plurality of cells with respective PCIs, according to [0082]-[0091], Fig. 8), the method comprising: 
	receiving, from a base station apparatus, a measurement configuration for configuring the UE to carry out measurements of signals transmitted in each of a plurality of neighbour cells and to transmit a measurement report comprising at least one result of a configured measurement for at least one neighbour cell of said plurality of neighbour cells (an eNB transmits an RRC measurement configuration to the UE, said RRC measurement configuration comprising a measurement configuration that causes said UE to measure neighbor cells and to transmit a measurement report that comprises measurement results, according to [0085]-[0086], Fig. 8 [steps 811 and 813]); 
	transmitting the measurement report, based on said measurement configuration, and comprising the at least one result of a configured measurement, wherein the measurement report further includes, for each of at least a subset of the at least one neighbour cell to which the at least one measurement result relates, a respective unique cell identifier together with the corresponding at least one measurement for use by the base station apparatus in identifying a corresponding neighbour cell, from among said plurality of cells, for triggering a corresponding communication procedure involving the UE and that neighbour cell (the eNB receives the measurement report from the UE, said measurement report comprising Physical Cell Identities (PCIs) of the measured neighbor cells and associated measurement results, whereby the measurements contained in the measurement report are conducted according to the measurement configuration, according to [0086], Fig. 8 [step 813], whereby based on the received measurement report, the eNB decides whether to hand over the UE to another eNB, according to [0087], Fig. 8 [step 815]).
		Regarding claim 2, Jang discloses the method according to claim 1, wherein the measurement report further includes a PCI of the at least one neighbour cell to which the at least one measurement result relates together with the corresponding at least one measurement and any corresponding unique cell identifier (the measurement report comprises the PCIs of the measured neighbor cells, along with the associated measurement results, according to [0086]).
		Regarding claim 3, Jang discloses the method according to claim 1, wherein the measurement report comprises measurement results for a plurality of neighbour cells, and wherein a unique cell identifier is included in the measurement report for all of the neighbour cells to which the measurement results in the measurement report relates (the measurement report comprises measurement results for a plurality of neighbor cells, as well as their respective PCIs, according to [0086]).
		Regarding claim 15, Jang discloses the method according to claim 1, wherein the communication procedure involving the UE and the identified neighbour cell comprises a handover to the identified neighbour cell or an addition of the identified neighbour cell as a secondary cell (SCell) (the UE is handed over to a neighboring eNB on the basis of the measurement results, according to [0087]).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Serravalle et al., U.S. Patent Application Publication 2012/0142356 (hereinafter Serravalle).
		Regarding claim 9, Jang discloses a method performed by a base station apparatus in a communication system comprising a plurality of cells where a respective physical cell identifier (PCI) is associated with each of the cells (disclosed is a method performed by an eNB in a communication system having a plurality of cells with respective PCIs, according to [0082]-[0091], Fig. 8), the method comprising: 
		transmitting, to a user equipment (UE), a measurement configuration for configuring that UE to carry out measurements of signals transmitted in each of a plurality of neighbour cells and to transmit a measurement report comprising at least one result of a configured measurement for at least one neighbour cell of said plurality of neighbour cells (the eNB transmits an RRC measurement configuration to a UE, said RRC measurement configuration comprising a measurement configuration that causes said UE to measure neighbor cells and to transmit a measurement report that comprises measurement results, according to [0085]-[0086], Fig. 8 [steps 811 and 813]); 
		receiving the measurement report transmitted by the UE, based on said measurement configuration, and comprising the at least one result of a configured measurement, wherein the measurement report further includes at least one PCI of the at least one neighbour cell to which the at least one measurement result relates together with the corresponding at least one measurement (the eNB receives the measurement report from the UE, said measurement report comprising Physical Cell Identities (PCIs) of the measured neighbor cells and associated measurement results, according to [0086], Fig. 8 [step 813]); 
		identifying, based on the received at least one PCI, a neighbour cell, from among said plurality of cells, for triggering a corresponding communication procedure involving the UE and the identified neighbour cell (based on the received measurement report, the eNB decides whether to hand over the UE to another eNB, according to [0087], Fig. 8 [step 815]).
		Jang does not expressly disclose identifying, based on a Neighbour Relation Table (NRT), a neighbour cell, from among said plurality of cells, for triggering a corresponding communication procedure involving the UE and the identified neighbour cell.
	Serravalle discloses identifying, based on a Neighbour Relation Table (NRT), a neighbour cell, from among said plurality of cells, for triggering a corresponding communication procedure involving the UE and the identified neighbour cell (an E-UTRAN base station uses information stored in its Neighbour Relation Table to select a suitable target cell for a mobile telephone, according to [0026]-[0027]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang with Serravalle by identifying, based on a Neighbour Relation Table (NRT), a neighbour cell, from among said plurality of cells, for triggering a corresponding communication procedure involving the UE and the identified neighbour cell.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the balancing of load with adjacent cells (Serravalle:  [0006], [0027]).
	Regarding claim 11, the combination of Jang and Serravalle discloses all the limitations of claim 9.  Additionally, Jang discloses that the received measurement report includes at least one unique cell identifier for at least one neighbour cell, and said identifying identifies said identified neighbour cell further based on the at least one unique cell identifier for another neighbour cell (the received measurement report includes the PCIs of neighbor cells, and a decision to hand over the UE to one of these neighbor cells is made by the eNB based on the received measurement report, according to [0086]-[0087]).
	Regarding claim 12, the combination of Jang and Serravalle discloses all the limitations of claim 11.  Additionally, Jang discloses that the received measurement report includes the at least one unique cell identifier for a subset of neighbour cells comprising at least one of: a predetermined neighbour cell; a predetermined type of cell; and a cell having a PCI value from a predetermined range of PCI values (the measurement report includes a PCI that corresponds to a CSG cell [“predetermined type of cell”], according to [0088]).
		 
10.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Lei et al., U.S. Patent Application Publication 2017/0245115 (hereinafter Lei), further in view of Serravalle.
	Regarding claim 21, Jang discloses a method performed by a base station apparatus in a communication system comprising a plurality of cells where a respective physical cell identifier (PCI) is associated with each of the cells (disclosed is a method performed by an eNB in a communication system having a plurality of cells with respective PCIs, according to [0082]-[0091], Fig. 8), the method comprising: 
	transmitting, to a user equipment (UE), a measurement configuration for configuring that UE to carry out measurements of signals transmitted in each of a plurality of neighbour cells and to transmit a measurement report comprising at least one result of a configured measurement for at least one neighbour cell of said plurality of neighbour cells (the eNB transmits an RRC measurement configuration to a UE, said RRC measurement configuration comprising a measurement configuration that causes said UE to measure neighbor cells and to transmit a measurement report that comprises measurement results, according to [0085]-[0086], Fig. 8 [steps 811 and 813]); 
	receiving the measurement report transmitted by the UE, based on said measurement configuration, and comprising the at least one result of a configured measurement, wherein the measurement report further includes a respective physical cell identifier (PCI) associated with each cell to which the at least one result relates (the eNB receives the measurement report from the UE, said measurement report comprising Physical Cell Identities (PCIs) of the measured neighbor cells and associated measurement results, according to [0086], Fig. 8 [step 813]); and 
	identifying, based on the received measurement report, a neighbour cell, from among said plurality of cells, for triggering a corresponding communication procedure involving the UE and the identified neighbour cell (based on the received measurement report, the eNB decides whether to hand over the UE to another eNB, according to [0087], Fig. 8 [step 815]).
	Jang does not expressly disclose that the measurement report further includes information identifying a geographical location associated with the UE, nor identifying, based on a Neighbour Relation Table (NRT), a neighbour cell, from among said plurality of cells, for triggering a corresponding communication procedure involving the UE and the identified neighbour cell.
	Lei discloses that the measurement report further includes information identifying a geographical location associated with the UE (a mobile device sends a measurement report that includes the GPS based coordinates that represent the location of said mobile device, according to [0028]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang with Lei such that the measurement report further includes information identifying a geographical location associated with the UE.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the dispatching of emergency personnel to the location of a 911 caller (Lei:  [0002]).   
	Neither Jang nor Lei expressly discloses identifying, based on a Neighbour Relation Table (NRT), a neighbour cell, from among said plurality of cells, for triggering a corresponding communication procedure involving the UE and the identified neighbour cell.
	Serravalle discloses identifying, based on a Neighbour Relation Table (NRT), a neighbour cell, from among said plurality of cells, for triggering a corresponding communication procedure involving the UE and the identified neighbour cell (an E-UTRAN base station uses information stored in its Neighbour Relation Table to select a suitable target cell for a mobile telephone, according to [0026]-[0027]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang as modified by Lei with Serravalle by identifying, based on a Neighbour Relation Table (NRT), a neighbour cell, from among said plurality of cells, for triggering a corresponding communication procedure involving the UE and the identified neighbour cell.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the balancing of load with adjacent cells (Serravalle:  [0006], [0027]).

11.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Lei.  
		Regarding claim 23, Jang discloses a method performed by a user equipment (UE) in a communication system comprising a plurality of cells where a respective physical cell identifier (PCI) is associated with each of the cells (disclosed is a method performed by a UE in a communication system having a plurality of cells with respective PCIs, according to [0082]-[0091], Fig. 8), the method comprising: 
	receiving, from a base station apparatus, a measurement configuration for configuring the UE to carry out measurements of signals transmitted in each of a plurality of neighbour cells and to transmit a measurement report comprising at least one result of a configured measurement for at least one neighbour cell of said plurality of neighbour cells (an eNB transmits an RRC measurement configuration to the UE, said RRC measurement configuration comprising a measurement configuration that causes said UE to measure neighbor cells and to transmit a measurement report that comprises measurement results, according to [0085]-[0086], Fig. 8 [steps 811 and 813]); 
	performing signal measurements, based on said measurement configuration (the UE performs measurements on neighbor cells according to the measurement configuration, according to [0086]); and 
	transmitting, to the base station apparatus, a measurement report comprising the at least one result of a configured measurement, wherein the measurement report further includes a respective physical cell identifier (PCI) associated with each cell to which the at least one result relates (the eNB receives the measurement report from the UE, said measurement report comprising Physical Cell Identities (PCIs) of the measured neighbor cells and associated measurement results, according to [0086], Fig. 8 [step 813]).
	Jang does not expressly disclose that the measurement report further includes information identifying a geographical location associated with the UE.
	Lei discloses that the measurement report further includes information identifying a geographical location associated with the UE (a mobile device sends a measurement report that includes the GPS based coordinates that represent the location of said mobile device, according to [0028]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang with Lei such that the measurement report further includes information identifying a geographical location associated with the UE.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the dispatching of emergency personnel to the location of a 911 caller (Lei:  [0002]).

12.	Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jang as applied to claim 1 above, in view of Gallagher et al., U.S. Patent Application Publication 2005/0266853 (hereinafter Gallagher).
	Regarding claim 4, Jang discloses all the limitations of claim 1.
	Jang does not expressly disclose that the measurement report comprises measurement results for a plurality of neighbour cells, wherein a unique cell identifier is included in the measurement report for a subset of the plurality of neighbour cells to which the measurement results in the measurement report relates, but not for a further subset of the plurality of neighbour cells to which the measurement results in the measurement report relates.
	Gallagher discloses that the measurement report comprises measurement results for a plurality of neighbour cells, wherein a unique cell identifier is included in the measurement report for a subset of the plurality of neighbour cells to which the measurement results in the measurement report relates, but not for a further subset of the plurality of neighbour cells to which the measurement results in the measurement report relates (a URR REGISTER REQUEST message comprises information relating to a plurality of transmitting base stations that are within range of an MS, whereby said URR REGISTER REQUEST message only contains a single CGI, which corresponds to the best cell that said MS measured, according to [0154]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang with Gallagher such that the measurement report comprises measurement results for a plurality of neighbour cells, wherein a unique cell identifier is included in the measurement report for a subset of the plurality of neighbour cells to which the measurement results in the measurement report relates, but not for a further subset of the plurality of neighbour cells to which the measurement results in the measurement report relates.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate handover of a voice call (Gallagher:  [0130]).
	Regarding claim 5, the combination of Jang and Gallagher discloses all the limitations of claim 4.
	Jang does not expressly disclose that the subset of the plurality of neighbour cells for which a unique cell identifier is included in the measurement report, comprises at least one cell for which a measured signal strength or quality is greater than for the neighbour cells in the further subset of the plurality of neighbour cells.
	Gallagher discloses that the subset of the plurality of neighbour cells for which a unique cell identifier is included in the measurement report, comprises at least one cell for which a measured signal strength or quality is greater than for the neighbour cells in the further subset of the plurality of neighbour cells (the MS reports the CGI that corresponds to the best cell that was measured by said MS, according to [0154]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang as modified by Gallagher with Gallagher such that the subset of the plurality of neighbour cells for which a unique cell identifier is included in the measurement report, comprises at least one cell for which a measured signal strength or quality is greater than for the neighbour cells in the further subset of the plurality of neighbour cells.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate handover of a voice call (Gallagher:  [0130]).
	Regarding claim 6, the combination of Jang and Gallagher discloses all the limitations of claim 4.
	Jang does not expressly disclose that the subset of the plurality of neighbour cells for which a unique cell identifier is included in the measurement report, comprises at least one of: a predetermined neighbour cell; a predetermined type of cell; and a cell having a PCI value from a predetermined range of PCI values.
	Gallagher discloses that the subset of the plurality of neighbour cells for which a unique cell identifier is included in the measurement report, comprises at least one of: a predetermined neighbour cell; a predetermined type of cell; and a cell having a PCI value from a predetermined range of PCI values (the best GSM cell is selected by the MS, according to [0154]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang as modified by Gallagher with Gallagher such that the subset of the plurality of neighbour cells for which a unique cell identifier is included in the measurement report, comprises at least one of: a predetermined neighbour cell; a predetermined type of cell; and a cell having a PCI value from a predetermined range of PCI values.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate handover of a voice call (Gallagher:  [0130]).
	Regarding claim 7, the combination of Jang and Gallagher discloses all the limitations of claim 4.  Additionally, Jang discloses sending a request for obtaining a unique cell identifier for a cell of said further subset from system information broadcast for that cell (the eNB instructs the UE to obtain the CGI, via system information, for the specific cell that said UE initially reported, according to [0088], Fig. 8 [step 817]).

13.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Serravalle as applied to claims 9 and 11 above, further in view of Byun et al., U.S. Patent Application Publication 2011/0028181 (hereinafter Byun). 
	Regarding claim 13, the combination of Jang and Serravalle discloses all the limitations of claim 9.  Additionally, Jang discloses identifying the neighbour cell based on the received PCI (the eNB identifies the neighbor cell based on the received PCI, according to [0086]-[0088]).
	Neither Jang nor Serravalle expressly discloses identifying the neighbour cell based on information, held in the NRT, relating to a neighbour cell for which an associated signal strength or quality is reported to be the greatest.
	Byun discloses identifying the neighbour cell based on information, held in the NRT, relating to a neighbour cell for which an associated signal strength or quality is reported to be the greatest (a UE reports the signal qualities of a plurality of neighboring cells, whereby an NRT is used for determining which of these neighboring cells have signal qualities greater than a first reference value (one of these neighboring cells will therefore have the greatest reported quality), according to [0024]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang as modified by Serravalle with Byun by identifying the neighbour cell based on information, held in the NRT, relating to a neighbour cell for which an associated signal strength or quality is reported to be the greatest.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate inter-RAT handovers (Byun:  [0008]-[0011]).
	Regarding claim 14, the combination of Jang and Serravalle discloses all the limitations of claim 11.  Additionally, Jang discloses identifying the neighbour cell based on the received PCI (the eNB identifies the neighbor cell based on the received PCI, according to [0086]-[0088]).
	Neither Jang nor Serravalle expressly discloses identifying the neighbour cell based on information, held in the NRT, relating to a neighbour cell for which an associated signal strength or quality is reported to be the greatest and for which a unique cell identifier has been reported by the UE.
	Byun discloses identifying the neighbour cell based on information, held in the NRT, relating to a neighbour cell for which an associated signal strength or quality is reported to be the greatest and for which a unique cell identifier has been reported by the UE (a UE reports the signal qualities of a plurality of neighboring cells, whereby an NRT is used for determining which of these neighboring cells (the UE therefore necessarily uniquely identifies the cells that said UE reports) have signal qualities greater than a first reference value (one of these neighboring cells will therefore have the greatest reported quality), according to [0024]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang as modified by Serravalle with Byun by identifying the neighbour cell based on information, held in the NRT, relating to a neighbour cell for which an associated signal strength or quality is reported to be the greatest and for which a unique cell identifier has been reported by the UE.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate inter-RAT handovers (Byun:  [0008]-[0011]).

14.	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jang as applied to claim 1 above, in view of Wei et al., U.S. Patent Application Publication 2019/0174481 (hereinafter Wei).
	Regarding claim 16, Jang discloses all the limitations of claim 1.
	Jang does not expressly disclose that the base station apparatus comprises an LTE base station and wherein the at least one neighbour cell is an NR cell.
	Wei discloses that the base station apparatus comprises an LTE base station and wherein the at least one neighbour cell is an NR cell (disclosed is an LTE base station that has a neighboring NR cell, according to [0098]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang with Wei such that the base station apparatus comprises an LTE base station and wherein the at least one neighbour cell is an NR cell.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate robustness and wide coverage (Wei:  [0008]).
	Regarding claim 17, Jang discloses all the limitations of claim 1.
	Jang does not expressly disclose configuring E-UTRAN New Radio-Dual Connectivity (EN-DC) for the UE involving the identified neighbour cell.
	Wei discloses configuring E-UTRAN New Radio-Dual Connectivity (EN-DC) for the UE involving the identified neighbour cell (dual connectivity between E-UTRAN and New Radio is provided, according to [0049]-[0053]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang with Wei by configuring E-UTRAN New Radio-Dual Connectivity (EN-DC) for the UE involving the identified neighbour cell.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate robustness and wide coverage (Wei:  [0008]).

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645